Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: It appears that the drawings contain no reference characters, while the specification uses references characters for various elements of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the application contains a typographical mistake. The following title is suggested: “Interpenetrating Microstructures for Nanochannel-Based Cargo Delivery”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-2, 5-6, 11, 13-15, 20, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2004/0164454 to Gartstein et al.
Regarding claim 1, Gartstein et al. discloses a microstructure array (microelement array 120; see Figs. 12-14) comprising: 
a planar substrate (substrate 122) having a top surface (surface opposite where the microelements are located) and a bottom surface (planar surface at 128); 
a reservoir (source of liquid described in paragraph 65) in fluid communication with the top surface of the planar substrate (paragraph 65); and 
a plurality of microstructures (microelements, see Figs. 12-14) projecting from the bottom surface (planar surface at 128) of the planar substrate (substrate 122), each of the plurality of microstructures comprising: 
a solid body portion (see Figs. 12-14) tapering from a base (portion of microelement closest to/positioned on substrate 122) to a distal tip (pointed tip, see Figs. 12-14) positioned at a height from the bottom surface (planar surface at 128) of the planar substrate (substrate 122), thereby defining a microstructure surface; 
a first delivery channel (a first of through holes 132; see Examiner’s annotated Fig. 14 below) extending from the top surface of the planar substrate to a first channel opening (a first opening in surface of microelement, see Figs. 12-14, or Examiner’s annotated Fig. 14 below) within the microstructure surface, thereby fluidly connecting the reservoir to the first channel opening (see Fig. 14 and paragraph 65); and 
a second delivery channel (a second of through holes 132, see Examiner’s annotated Fig. 14 below) extending from the top surface of the planar substrate to a second channel opening (a second opening in surface of microelement, see Figs. 12-14, or Examiner’s annotated Fig. 14 below) within the microstructure surface, thereby fluidly connecting the reservoir to the second channel opening (see Fig. 14 and paragraph 65).

    PNG
    media_image1.png
    220
    564
    media_image1.png
    Greyscale

Regarding claim 2, Gartstein et al. discloses the claimed invention as discussed above concerning claim 1, and Gartstein et al. further discloses that the first channel opening (first opening, see Examiner’s annotated Fig. 14 below) is positioned within a first plane parallel to the planar substrate (first plane, see Examiner’s annotated Fig. 14 below), wherein the second channel opening (second opening, see Examiner’s annotated Fig. 14 below) is positioned within a second plane parallel to the planar substrate (second plane, see Examiner’s annotated Fig. 14 below), and wherein the first plane is distally spaced apart from the second plane (second plane, see Examiner’s annotated Fig. 14 below).

    PNG
    media_image2.png
    220
    564
    media_image2.png
    Greyscale

Regarding claim 5, Gartstein et al. discloses the claimed invention as discussed above concerning claim 1, and Gartstein et al. further discloses that each of the plurality of microstructures further comprises a third delivery channel (a third of through holes 132, see Examiner’s annotated Fig. 14 below) extending from the top surface of the planar substrate to a third channel opening (a third opening in surface of microelement, see Figs. 12-14, or Examiner’s annotated Fig. 14 below) within the 

    PNG
    media_image3.png
    217
    564
    media_image3.png
    Greyscale

Regarding claim 6, Gartstein et al. discloses the claimed invention as discussed above concerning claim 5, and Gartstein et al. further discloses that the first channel opening (first opening, see Examiner’s annotated Fig. 14 below) is positioned within a first plane parallel to the planar substrate (first plane, see Examiner’s annotated Fig. 14 below), wherein the second channel opening (second opening, see Examiner’s annotated Fig. 14 below) is positioned within a second plane parallel to the planar substrate (second plane, see Examiner’s annotated Fig. 14 below), wherein the third channel opening (third opening, see Examiner’s annotated Fig. 14 below) is positioned within a third plane parallel to the planar substrate (third plane, see Examiner’s annotated Fig. 14 below); and wherein the first plane is distally spaced apart from the second plane and the second plane is distally spaced apart from the third plane (see Examiner’s annotated Fig. 14 below).

    PNG
    media_image4.png
    215
    564
    media_image4.png
    Greyscale

Regarding claim 11, Gartstein et al. discloses the claimed invention as discussed above concerning claim 1, and Gartstein et al. further discloses that the base of the microstructure has a substantially circular shape (see Figs. 36-37 and 42-43) or rectangular shape (the Examiner notes that a square is a rectangle, see Figs. 12 and 34-35 and 40-41).
Regarding claim 13, Gartstein et al. discloses the claimed invention as discussed above concerning claim 1, and Gartstein et al. further discloses that the plurality of microstructures comprise parallel ridges, ridges arrayed in a herringbone pattern, ridges arrayed in a waveform pattern, cones (see Figs. 36-37 and 42-43), or pyramids (see Figs. 12, 34-35 and 40-41).
Regarding claim 14, Gartstein et al. discloses the claimed invention as discussed above concerning claim 1, and Gartstein et al. further discloses that the distal tip of the microstructure is pointed (shown in Figs. 12 and 34-37), rounded, slanted, flared, tapered, blunted (448, shown in Figs. 42-43) or combinations thereof.  
Regarding claim 15, Gartstein et al. discloses the claimed invention as discussed above concerning claim 1, and Gartstein et al. further discloses that the first delivery channel and the second delivery channel each have a substantially circular (see Fig. 12) or rectangular cross-section in a plane parallel to the planar substrate.  
Regarding claim 20, Gartstein et al. discloses the claimed invention as discussed above concerning claim 1, and Gartstein et al. further discloses that each of the plurality of microstructures comprises a solid body portion having a frustoconical shape (Figs. 36-37 and 42-43).
Regarding claim 23, Gartstein et al. discloses the claimed invention as discussed above concerning claim 1, and Gartstein et al. further discloses that the planar substrate (substrate 122) further comprises a plurality of delivery channels (there are several through holes 132 formed in the planar part of the substrate 122; see Fig. 14 and paragraph 65), each of which extends from the top surface of the planar substrate to a channel opening within the bottom surface of the planar substrate (see Fig. 14 and paragraph 65), thereby fluidly connecting the reservoir to the channel opening within the bottom surface of the planar substrate (see Fig. 14 and paragraph 65).
Regarding claim 25, Gartstein et al. discloses the claimed invention as discussed above concerning claim 1, and Gartstein et al. further discloses a method for delivering a substance to cells .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartstein et al.
Regarding claim 3, Gartstein et al. discloses the claimed invention as discussed above concerning claim 2, and while Gartstein et al. does not expressly teach that the first plane is distally spaced apart from the second plane by a distance of from 20% to 60% of the height from the bottom surface of the planar substrate, the Examiner is of the position that it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the present invention to have made the first plane distally spaced apart from the second plane by a distance of from 20% to 60% of the height from the bottom surface of the planar substrate, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A). 
Furthermore, absent a teaching as to the criticality of the first plane being distally spaced apart from the second plane by a distance of from 20% to 60% of the height from the bottom surface of the planar substrate, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 7, Gartstein et al. discloses the claimed invention as discussed above concerning claim 6, and while Gartstein et al. does not expressly teach that the first plane is distally spaced apart from the second plane by a distance of from 20% to 60% of the height from the bottom surface of the planar substrate, and that the second plane is distally spaced apart from the third plane by a distance of from 20% to 60% of the heiqht from the bottom surface of the planar substrate, or any combination thereof, the Examiner is of the position that it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the present invention to have made the first plane distally spaced apart from the second plane by a distance of from 20% to 60% of the height from the bottom surface of the planar substrate, and the second plane distally spaced apart from the third plane by a distance of from 20% to 60% of the height from the bottom surface of the planar substrate since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A). 
Furthermore, absent a teaching as to the criticality of the first plane being distally spaced apart from the second plane by a distance of from 20% to 60% of the height from the bottom surface of the planar substrate and/or that the second plane being distally spaced apart from the third plane by a distance of from 20% to 60% of the height from the bottom surface of the planar substrate, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.


Claims 1-5, 11, 14-15, 18, 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0275521 to Fu et al., in further view of U.S. Patent No. 6,623,457 to Rosenberg.
Regarding claim 1, Fu et al. discloses a microstructure array (paragraphs 9 and 37) comprising: 
a planar substrate (see Examiner’s annotated Fig. 8D below) having a top surface (top surface is the surface to which substrate 20 is attached, substrate 20 is removed once the microneedle is manufactured; paragraph 34; see Examiner’s annotated Fig. 8D below, and the Examiner notes that the 
and a plurality of microstructures projecting from the bottom surface of the planar substrate (the microstructures of Fu et al. form an array, paragraphs 9 and 37), each of the plurality of microstructures comprising: 
a solid body portion (formed by first exposed portion 52) tapering (microneedle structure of Fu et al. has an inclined sidewall 72) from a base (base, see Examiner’s annotated Fig. 8D below) to a distal tip (tip, see Examiner’s annotated Fig. 8D below) positioned at a height from the bottom surface of the planar substrate, thereby defining a microstructure surface (see Fig. 8D); 
a first delivery channel (through hole 74) extending from the top surface of the planar substrate to a first channel opening (opening of through hole 74 at the distal tip of the microneedle structure; see Fig. 8D) within the microstructure surface, thereby fluidly connecting the top surface of the planar substrate to the first channel opening (paragraph 30 and Fig. 8D). 

    PNG
    media_image5.png
    344
    645
    media_image5.png
    Greyscale

Other embodiments of Fu et al. further disclose a second delivery channel (sidewall hole 76) extending through the microneedle structure to a second channel opening (opening of sidewall hole 76 formed in inclined surface 72) within the microstructure surface (see Figs.3A-3B, 4A-4C, 6A-6C and 7A-7C), and that these other embodiments can be incorporated into the microneedle array (paragraph 37).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have utilized the microstructure design having first and second channels of Figs.3A-3B, 4A-4C, 6A-6C and 7A-7C, into the microarray which extends the first and second channels through the planar base as taught by Fig. 8D and paragraph 37, since paragraph 37 expressly teaches that such modifications are within the scope of the disclosure of Fu et al. 
Fu et al. does not expressly state that the array includes a reservoir in fluid communication with the top surface of the planar substrate, and thus also does not expressly state that the first channel opening and the second channel opening are in fluidly connected to the reservoir. However, Fu et al. does teach that hollow microneedle arrays are commonly applied to an injection of drug delivery patch in biotechnological applications, and as microelectrodes in the opto-electronic industry (paragraphs 4, 9 and 37, and Fu et al. does expressly teach that through holes 74 and 76 are passages for fluid (see paragraphs 30 and 37, respectively). Fu et al. also teaches that any of the embodiments of the microneedles shown in the Figures can be incorporated into an array (paragraph 37). 
The Examiner has provided an exemplary annotated Figure to show the proposed modification of Fu et al (see Examiner’s modified device of Fu et al. below). 

    PNG
    media_image6.png
    347
    682
    media_image6.png
    Greyscale

Rosenberg teaches a microstructure array comprising: a planar substrate (wall 16) having a top surface (reservoir 34 facing side) and a bottom surface (side with microneedles 24 thereon); a reservoir 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Fu et al, so that the microstructures of Fu et al. are attached to a reservoir, as taught by Rosenberg, since Fu et al. suggests use of the microneedles of Fu et al. as an array for passing fluid/drugs therethrough (paragraphs 3, 4, 9, 30 and 37 of Fu et al.), and since Rosenberg teaches that such arrangements are useful for delivering a substance and particularly a pharmaceutical agent transdermally to a patient (col. 1, lines 9-12 of Rosenberg et al.) because micropores are formed in the stratum corneum that allow drugs to be effectively administered (col. 1, lines 55-62 of Rosenberg).
The modified device of Fu et al. and Rosenberg will hereinafter be referred to as the modified device of Fu et al. and Rosenberg. 
Regarding claim 2, the modified device of Fu et al. and Rosenberg teaches the claimed invention as discussed above concerning claim 1, and Fu et al. further teaches that the first channel opening (opening of through hole 74) is positioned within a first plane parallel to the planar substrate (first plane, see Examiner’s modified device of Fu et al. below), wherein the second channel (opening of sidewall hole 76) is positioned within a second plane parallel to the planar substrate (second plane, see Examiner’s modified device of Fu et al. below), and wherein the first plane is distally spaced apart from the second plane.

    PNG
    media_image7.png
    347
    682
    media_image7.png
    Greyscale

Regarding claim 3, the modified device of Fu et al. and Rosenberg teaches the claimed invention as discussed above concerning claim 2, and while Fu et al. does not expressly teach that the first plane is distally spaced apart from the second plane by a distance of from 20% to 60% of the height from the bottom surface of the planar substrate, the Examiner is of the position that it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the present invention to have made the first plane distally spaced apart from the second plane by a distance of from 20% to 60% of the height from the bottom surface of the planar substrate, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A). 
Furthermore, absent a teaching as to the criticality of the first plane being distally spaced apart from the second plane by a distance of from 20% to 60% of the height from the bottom surface of the planar substrate, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 4, the modified device of Fu et al. and Rosenberg teaches the claimed invention as discussed above concerning claim 1, and Fu et al. further teaches that the first channel 
Regarding claim 5, the modified device of Fu et al. and Rosenberg teaches the claimed invention as discussed above concerning claim 1, and the modified device of Fu et al. and Rosenberg further teaches that the each of the plurality of microstructures further comprises a third delivery channel (a second of sidewall holes 76, like shown in Figs. 4B-4C, 6A-6C and 7A-7C of Fu et al.) extending from the top surface of the planar substrate to a third channel opening (opening of second sidewall hole 76 formed in inclined surface 72 of Fu et al.) within the microstructure surface, thereby fluidly connecting the reservoir to the third channel opening (as per the teaching of Rosenberg). 
Regarding claim 11, the modified device of Fu et al. and Rosenberg teaches the claimed invention as discussed above concerning claim 1, and Fu et al. further teaches that the base of the microstructure has a substantially circular shape (see Figs. 6A-6C and 7A-7C) or rectangular shape.
Regarding claim 14, the modified device of Fu et al. and Rosenberg teaches the claimed invention as discussed above concerning claim 1, and Fu et al. further teaches that the distal tip of the microstructure is pointed, rounded, slanted, flared, tapered, blunted (blunted, see Fig. 8D for example) or combinations thereof.
Regarding claim 15, the modified device of Fu et al. and Rosenberg teaches the claimed invention as discussed above concerning claim 1, and Fu et al. further teaches that the first delivery channel (through hole 74) and the second delivery channel (sidewall hole 76) each have a substantially circular (see Fig. 7A) or rectangular cross-section in a plane parallel to the planar substrate.
Regarding claim 18,
Regarding claim 20, the modified device of Fu et al. and Rosenberg teaches the claimed invention as discussed above concerning claim 1, and Fu et al. further teaches that each of the plurality of microstructures comprises a solid body portion having a frustoconical shape (see Figs. 6A-6C and 7A-7C). 
Regarding claim 21, the modified device of Fu et al. and Rosenberg teaches the claimed invention as discussed above concerning claim 1, and Rosenberg further teaches that the solid body portion of each of the plurality of microstructures is formed from silicon, wherein the planar substrate is formed from silicon, or any combination thereof (microneedles are made from silicon, col. 6, lines 17-19).
It would have been obvious to make the microneedle array design of Fu et al. out of silicon, as taught by Rosenberg, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Regarding claim 25, the modified device of Fu et al. and Rosenberg teaches the claimed invention as discussed above concerning claim 1, and Fu et al. teaches that the microneedle array can be used in substance delivery methods (paragraphs 3, 4, 9, 30 and 37 of Fu et al.). Rosenberg also teaches the method steps of applying the microstructure array of to the tissue, such that the bottom surface of the planar substrate is positioned against the tissue and the plurality of microstructures extend into the tissue (col. 2, lines 41-47); delivering a substance from the reservoir through the first delivery channel and the second delivery channel of each of the plurality of microstructures to the cells within the tissue (col. 2, lines 41-47). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartstein et al., either alone, or in further view of U.S. Publication No. 2014/0148870 to Burnett.
Regarding claim 9, Gartstein et al. discloses the claimed invention as discussed above concerning claim 1, and Gartstein et al. further discloses that the height of the microstructure surface is from 5 microns to 1000 microns (1 µm – 3000 µm (paragraph 43) or 160 microns (paragraph 66); disclosures that falls within the claimed range), and Gartstein et al. further discloses that the particular size and shape of the individual microlements is not constrained and that virtually any size or shape is 
As such, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the width of the microneedles of the device of Gartstein et al. to be in the claimed range, as such a modification is taught by Gartstein et al. in paragraph 66, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Furthermore, absent a teaching as to the criticality of the width of the base being from 5 microns to 500 microns, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Nonetheless, Burnett teaches a microneedle array (Fig. 16) where the microneedles have a width from 5 to 500 microns (160 to 470 microns, paragraph 138, which falls within the claimed range). Burnett notes that microneedles having these dimensions have been shown to be less painful than hypodermic needles (paragraph 138). 
As such, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the width of the microneedles of the device of Gartstein et al. to be within the range taught by Burnett, since microneedles having widths within these dimensions have been shown to be less painful than hypodermic needles (paragraph 138 of Burnett). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartstein et al., in further view of U.S. Publication No. 2003/0045837 to Delmore et al.
Regarding claim 19,
Delmore et al. teaches a microneedle array (Fig. 1) used in conjunction with a reservoir (paragraph 115), wherein each of the plurality of microstructures (microneedle 40/520) comprises a solid body portion tapering in a stepwise fashion from the base to the distal tip (see embodiment of Fig. 2D and 2E and paragraph 51).  
It would have been obvious to one or ordinary skill in the art before the effective filing date of the present invention to have modified the microstructure surface of the microstructures of the device of Gartstein et al. to have a stepwise taper, as taught by Delmore et al., since Delmore et al. teaches that this is a known microstructure surface design in the relevant art (see Fig. 2E of Delmore et al., and paragraph 51). 
Furthermore, absent a teaching as to the criticality of the stepwise taper, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartstein et al., in further view of Rosenberg.
Regarding claim 21, Gartstein et al. discloses the claimed invention as discussed above concerning claim 1, but Gartstein et al. does not expressly teach that the solid body portion of each of the plurality of microstructures is formed from silicon, that the planar substrate is formed from silicon, or any combination thereof.
Rosenberg teaches a microstructure array comprising: a planar substrate (wall 16) having a top surface (reservoir 34 facing side) and a bottom surface (side with microneedles 24 thereon); a reservoir (reservoir/chamber 34) in fluid communication with the top surface of the planar substrate (wall 16); and a plurality of microstructures (microneedles 24) projecting from the bottom surface of the planar substrate (see Fig. 4) each of the plurality of microstructures comprising: a solid body portion tapering from a base to a distal tip positioned at a height from the bottom surface of the planar substrate (see Fig. 4), thereby defining a microstructure surface; and a delivery channel (openings 22) extending from the top surface of the planar substrate to a channel opening (see Fig. 4) within the microstructure surface, thereby fluidly 
It would have been obvious to make the microneedle array design of Fu et al. out of silicon, as taught by Rosenberg, since Rosenberg teaches that microneedles can be made from silicon (col. 6, lines 17-19 of Rosenberg), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. and Rosenberg, as applied to claim 1 above, in further view of U.S. Patent No. 6,312,612 to Sherman et al. 
Regarding claim 24, the modified device of Fu et al. and Rosenberg teaches the claimed invention as discussed above concerning claim 1, and Fu et al. teaches that hollow microneedle arrays are commonly applied to an injection of drug delivery patch in biotechnological applications, and as microelectrodes in the opto-electronic industry (paragraphs 4, 9 and 37), but Fu et al. nor Rosenberg expressly state that the microstructure array further comprises a first electrode in electrical contact with the reservoir and a second electrode configured to electrically contact a tissue positioned against the bottom surface of the planar substrate.
Sherman et al. teaches a microneedle array, having a reservoir and an array of microneedles (see Figs. 25-27), further comprising a first electrode (electrode 526; see Fig. 25) in electrical contact with the reservoir (fluid chamber 511) and a second electrode (Electrode 576) configured to electrically contact a tissue positioned against the bottom surface of the planar substrate (see Fig. 27) (col. 19, lines 28-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the modified device of Fu et al. and Rosenberg to include a pair of electrodes, as taught by Sherman et al., in order to add iontophoresis enhancement to the modified device of Fu et al. and Rosenberg, as iontophoresis provides the necessary means for molecules to travel .

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783